Title: To George Washington from Captain Thomas Young Seymour, 9 September 1778
From: Seymour, Thomas Young
To: Washington, George


          
            May it please your Excellency
            Rye Neck [N.Y.] Sepr 9th 1778
          
          The two Ships mentioned in my last, to have come to anchor, close under Long-Island
            shore, passed City Island early this morning, and stood for New york—Sun an hour high this afternoon hove in sight a Large Fleet
            from the Eastward, which continued to increase till darkness prevented a further
            discovery—In the Morning, I hope to be able, to give your Excellency a more satisfactory
            account of the Matter—I am with due respect your Excellency’s most Obedt Servt
          
            Thos y. Seymour
          
        